Howe, J.
The defendants seized certain mules as the property of their judgment debtor, J. C. Patrick, and the plaintiff enjoined outlie ground that the mules were its property, having been attached as immovables by destination to the Normandy plantation, and as such purchased with the plantation at Marshal’s sale by the plaintiff.
There was judgment in favor of defendants, and nlaintiff has appealed.
The plaintiff has not established its case. We gather from the evidence, as a whole, that the mules were never attached to tlie plantation by the owner for its culture, but were purchased and put on the place by J. C. Patrick, a lessee of the place; that they were not, therefore, covered by the mortgage under which the Citizens’ Bank purchased; that they were not seized as immovables by the Marshal, and were not by him sold to the bank as a part of the plantation.
The plaintiff asks our attention to a bill of exceptions reserved by it to the refusal of the judge below to permit its counsel to question J. C. Patrick on his direct examination as to the share he had inherited from his father’s succession. The plaintiff’s object, as stated, was to show that Patrick had no means to purchase the mules. The defendants objected that the plaintiff could not impeach its own witness, and if the testimony was not impeaching, it was irrelevant. We do not think the point of any practical importance at this time. If the question had been allowed, and Patrick had testified that he received nothing from his father’s succession, our views of tho case would not be changed. He had credit, if he had no property; for we find him owing the defendants, L. Grand & Co., upwards of $5000, which their counsel, without contradiction, asserts they advanced to him in aid of his planting operations
The other points made by appellant do not seem to have weight.
Judgment affirmed.